USCA11 Case: 20-13602    Date Filed: 04/13/2022   Page: 1 of 5




                                        [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
               For the Eleventh Circuit

                ____________________

                        No. 20-13602
                Non-Argument Calendar
                ____________________

WASEEM DAKER,
                                           Plaintiff-Appellant,
versus
GOVERNOR OF GEORGIA,
GEORGIA SECRETARY OF STATE,
ATTORNEY GENERAL, STATE OF GEORGIA,
STATE OF GEORGIA,
SENTENCE REVIEW PANEL, et al.,


                                        Defendants-Appellees.
USCA11 Case: 20-13602          Date Filed: 04/13/2022      Page: 2 of 5




2                       Opinion of the Court                   20-13602

                      ____________________

           Appeal from the United States District Court
              for the Northern District of Georgia
             D.C. Docket No. 1:18-cv-05243-WMR
                    ____________________

Before WILLIAM PRYOR, Chief                  Judge, WILSON and
ANDERSON, Circuit Judges.
PER CURIAM:
       This appeal returns to us after remand to give Waseem
Daker, a Georgia prisoner, notice of and an opportunity to respond
to the entry of a filing injunction. Daker v. Governor of Ga., 796 F.
App’x 720 (11th Cir. 2020). After allowing Daker to show cause
why the injunction should not be entered, the district court reim-
posed its order requiring Daker to post a contempt bond and to
append to all future filings a list of his litigation history. We affirm.
       We review the imposition of a filing injunction for abuse of
discretion. Miller v. Donald, 541 F.3d 1091, 1096 (11th Cir. 2008).
“A district court abuses its discretion when it applies an incorrect
legal standard, follows improper procedures in making the deter-
mination, or makes findings of fact that are clearly erroneous.”
Klay v. Humana, Inc., 382 F.3d 1241, 1251 (11th Cir. 2004).
       Daker is “a serial litigant who has clogged the federal courts
with frivolous litigation by submitting over a thousand pro se fil-
ings in over a hundred actions and appeals in at least nine different
USCA11 Case: 20-13602         Date Filed: 04/13/2022     Page: 3 of 5




20-13602                Opinion of the Court                         3

federal courts.” Daker v. Jackson, 942 F.3d 1252, 1255 (11th Cir.
2019) (quoting Daker v. Comm’r, Ga. Dep’t of Corr., 820 F.3d 1278,
1281 (11th Cir. 2016)) (internal quotation marks omitted and alter-
ations adopted). His litigation stems from his confinement for con-
victions in 1996 for aggravated stalking and in 2012 for malice mur-
der, burglary, false imprisonment, aggravated battery, and at-
tempted aggravated stalking. Daker years ago accumulated the req-
uisite three strikes to deny him the right to proceed as a pauper.
See 28 U.S.C. § 1915(g); Daker, 942 F.3d at 1256 n.4, 1258–59. But
he has devised means to circumvent that limitation on frivolous
filings.
        To curb Daker’s abusive filings, the district court perma-
nently enjoined him “from filing or attempting to file any new law-
suit or petition in [the] Court without first posting a $1,500.00 con-
tempt bond in addition to paying the required filing fee.” The dis-
trict court ordered that, “[i]f any of Daker’s future filings is deemed
frivolous or duplicative, the presiding judge may impose a con-
tempt sanction against Daker to be paid from the contempt bond”
and he would “not be allowed to file any further lawsuits unless
and until the contempt bond is replenished to the amount of
$1,500.00.” “If Daker does not file any cases in [the] Court for a one-
year period, the Clerk will return the contempt bond funds to
Daker,” but he nonetheless must “file a $1,500 contempt bond in
connection with any [future] cases he files . . . .” The order also
requires Daker to “include with every lawsuit he files in this or any
other court” a copy of the injunction and a list of every “lawsuit,
USCA11 Case: 20-13602         Date Filed: 04/13/2022     Page: 4 of 5




4                       Opinion of the Court                 20-13602

habeas corpus petition, and appeal that he has filed in any federal
court along with [their] final disposition” or else face a summary
dismissal. In the event that Daker is “unable to afford the $1,500.00
contempt bond, he [can] move for modification” so long as his mo-
tion includes a “comprehensive accounting of his assets and [an]
affirm[ation] that the accounting is true under penalty of perjury.”
        The district court did not abuse its discretion by entering the
filing injunction. “Federal courts have both the inherent power and
the constitutional obligation to protect their jurisdiction from con-
duct which impairs their ability to carry out Article III functions,”
as is the case when “single litigants . . . unnecessarily encroach[] on
the judicial machinery needed by others.”Procup v. Strickland, 792
F.2d 1069, 1073, 1074 (11th Cir. 1986) (en banc). As the district court
stated, Daker’s “inability to obtain in forma pauperis status” had
not curbed “his ability to clog the Court’s docket.” Daker eluded
that protective process by “frivolously assert[ing] that his claims
qualify under the ‘imminent danger’ exception to § 1915(g)” or by
paying the required filing fee. Requiring Daker to post a bond and
provide detailed information about his past litigation is a permissi-
ble next step to combat his vexatious litigation. See id. at 1072–73
(providing a non-exclusive list of methods to curtail abusive pris-
oner litigation). We have approved similar restrictions. Id. at 1072
(submitting a litigation history with every pleading); Copeland v.
Green, 949 F.2d 390, 391 (11th Cir. 1991) (requiring the clerk to
mark pleadings “received” instead of “filed” until screened by a
judge); Martin-Trigona v. Shaw, 986 F.2d 1384, 1387–88 (11th Cir.
USCA11 Case: 20-13602         Date Filed: 04/13/2022      Page: 5 of 5




20-13602                Opinion of the Court                          5

1993) (permanently enjoining filings without leave of court and the
submission of litigation history). And the district court protected
Daker’s right to access the courts by providing the means to litigate
nonfrivolous issues if he is indigent.
        Daker’s challenges to the order lack merit. Daker argues that
the district court lacks jurisdiction to order him to report his litiga-
tion history to other courts. But reporting litigation history to
other tribunals ensures enforcement of the injunction, which “op-
erate[s] continuously and perpetually upon” and is “binding upon
[Daker] . . . throughout the United States.” Leman v. Krentler-Ar-
nold Hinge Last Co., 284 U.S. 448, 451 (1932). Daker’s argument
that a contempt bond is inappropriate because he has not been held
in contempt ignores that he has been rebuked repeatedly for abu-
sive filings and has a record of thwarting lesser efforts to curtail his
vexatious litigation. The district court reasonably decided to “re-
spond [to Daker’s deliberate disobedience of restrictions he knew
existed] with imaginative new techniques designed to protect the
court access of all litigants” and “to protect itself against the abuses
that litigants like [Daker] visit upon it.” Procup, 792 F.2d at 1073.
Daker also argues that the injunction violates his constitutional
rights, but his right of access to the courts is “neither absolute nor
unconditional,” Miller, 541 F.3d at 1096. The district court did not
abuse its “[c]onsiderable discretion” by “severely restrict[ing] . . .
what [Daker] may file and how he must behave in his applications
for judicial relief.” Procup, 792 F.2d at 1074.
       We AFFIRM the injunction entered against Daker.